Citation Nr: 1038107	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than November 1, 2005, 
for the grant of apportionment of the Veteran's Department of 
Veterans Affairs (VA) benefits on behalf of his daughter.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 
1968 to February 1971.  The appellant is his ex-spouse, who is in 
turn appealing on behalf of their daughter, A.P.  

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2006 and January 2007 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The August 2006 rating decision granted the appellant's 
claim for apportionment of the Veteran's benefits on behalf of 
the Veteran's minor child and assigned an effective date of 
November 1, 2005.  In a subsequent January 2007 rating decision, 
the RO denied entitlement to an effective date earlier than 
November 1, 2005, for the grant of apportionment of the Veteran's 
pension benefits on behalf of the Veteran's minor child.

The issue of entitlement to continued apportionment 
benefits for the daughter past the age of majority (18) 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The appellant filed an original claim for apportionment of 
the Veteran's VA benefits, on behalf of the Veteran's minor 
daughter, received on February 13, 2002.  

2.  In a December 2002 rating decision, the RO denied 
apportionment benefits to the Veteran's minor daughter

3.  Despite the appellant's contention to the contrary, there is 
simply no evidence whatsoever to contradict the presumption of 
administrative regularity, i.e., that the Veteran received a 
copy/notice of the December 2002 rating decision.  The December 
2002 rating decision was issued to the appellant's existing 
address of record.  There is no indication that the rating 
decision was returned as undeliverable.

4.  After the appellant failed to perfect an appeal, the December 
2002 rating decision became final and binding on the Veteran 
based on the evidence then of record.  There is no contention or 
evidence of record making any clear and unmistakable error (CUE) 
allegation with respect to this final decision.

5.  A petition to reopen the previously denied claim for 
apportionment of the Veteran's VA benefits, on behalf of the 
Veteran's minor daughter, was received on October 31, 2005.

6.  Subsequently, in the August 2006 rating decision, the RO 
granted apportionment of the Veteran's VA benefits to the 
Veteran's minor child, effective from November 1, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 2005, 
for the grant of apportionment of the Veteran's VA benefits have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.400(a) and (e); 3.458 (2009); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Appellant's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA does not apply because the issue presented is solely of 
statutory and regulatory interpretation and/or the respective 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

Here, the appellant argues that an earlier effective date is 
warranted for the grant of apportionment of the Veteran's VA 
benefits.  She asserts that the effective date should be February 
13, 2002, the date that the appellant originally claimed 
apportionment of the Veteran's VA benefits on behalf of the minor 
daughter.  

The law provides that all or any part of a Veteran's pension or 
compensation benefits may be apportioned. 38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. § 3.450 (2009).  Additionally, where 
hardship is shown to exist, compensation benefits may be 
specially apportioned between the Veteran and his or her 
dependents on the basis of the facts in the individual case as 
long as it does not cause undue hardship to the other persons in 
interest.  A Veteran's benefits will not be apportioned until the 
estranged spouse of a Veteran files claim for an apportioned 
share.  If there are any children of the Veteran not in his 
custody an apportionment will not be authorized unless and until 
a claim for an apportioned share is filed in their behalf.  
38 C.F.R. § 3.458(g) (2009).

The laws applicable to effective dates provide that, except as 
otherwise provided, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or a 
claim for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110(a) (West 2002).  

Generally, and except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation (DIC) based on an original claim, a 
claim reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  

Indeed, there in an exception to the general rule for effective 
dates, as applicable to apportionment.  Under 38 C.F.R. § 
3.400(e) (2009), there are specific provisions governing the 
effective date for apportionment.  Regulations concerning 
effective dates for apportionment provide that for original 
claims, the effective date shall be assigned in accordance with 
the facts found.  However, on other than original claims, the 
effective date is from the first day of the month following the 
month in which claim is received for apportionment of a Veteran's 
award.  
38 CFR § 3.400(e)(1).  A further exception is made such that 
where payments to the Veteran have been interrupted, 
apportionment will be effective the day following date of last 
payment if a claim for apportionment is received within 1 year 
after that date.  38 CFR § 3.400(e)(1).  

However, a rating decision becomes final and binding if the 
Veteran does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302.  Previous 
determinations that are final and binding, including decisions of 
service connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of CUE.  38 
C.F.R. § 3.105(a).  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  In order for the Veteran to 
be awarded an effective date based on an earlier claim, he or she 
has to show CUE in the prior denial of the claim.  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis 
for a free-standing earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  However, when 
evidence, other than service treatment records, is received in 
the appeal period following a subsequent disallowance, resulting 
in a later grant of service connection, the effective date will 
be as though the former decision had not been rendered.  38 
C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
intent to apply for VA benefits from a claimant or representative 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).

As recently held in Williams v. Peake, 521 F.3d 1348 (Fed. 
Cir.2008), a subsequent final adjudication of a claim which is 
identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier claim 
(so cannot get an earlier effective date prior to the last final 
adjudication absent CUE).  The later disposition, denying the 
claim on its merits, also decides that the earlier identical 
claim must fail.  The notice given that the later claim has been 
disallowed informs the Veteran that his claim for service 
connection has failed.  This notice affords the Veteran the 
opportunity for appeal to the Board, and if necessary to the 
Veterans Court and this court (the Federal Circuit Court), so 
that he might demonstrate that his claim for service connection 
should have been sustained.  In doing so, the Federal Circuit 
Court acknowledged that the Veteran in Williams did not receive 
notice of a prior June 1977 rating decision that had denied 
service connection for a nervous disorder.  The Federal Circuit 
Court held, however, that because the Veteran received notice of 
a subsequent December 1979 rating decision that denied service 
connection for the same disability, the earlier claim no longer 
remained pending and thus entitlement to an earlier effective 
date for service connection was not warranted.  Id.

Here, although the Veteran initially filed a claim for 
apportionment on February 13, 2002, this was denied by an 
unappealed rating decision in December 2002.  In that regard, the 
RO also sent her appropriate notification of his procedural and 
appellate rights on the second page of the decision.  Id.  The 
Veteran failed to appeal this decision, so it became final and 
binding on the Veteran based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  

Therefore, this was clearly before the current November 1, 2005 
effective date for apportionment of the Veteran's VA benefits for 
the Veteran's daughter.  The Board would like to further point 
out that a prior decision deciding this claim is final and 
binding on appellant based on the evidence then of record if she 
did not perfect a timely appeal of the earlier decision.  Id.  
This decision was based on the determination that apportionment 
would have caused the Veteran undue hardship, since his VA 
benefits (pension benefits) at the time were at a relatively low 
level.  
See 38 C.F.R. § 3.458(g).

Without evidence of CUE in that final and binding decision, as a 
collateral attack, this prior determination in December 2002 
precludes the appellant from receiving an effective date for 
apportionment, retroactive to that earlier point in time.  That 
is, the appellant cannot establish an effective date for 
apportionment that occurs prior to December 4, 2002, when 
notified of the last final and binding rating denial of the 
apportionment claim.  Sears, 16 Vet. App. at 248; 
Flash, 8 Vet. App. at 340.  Here, however, the appellant and her 
representative do not raise any CUE claim that would collaterally 
attack the December 2002 rating decision, and the record also 
does not reasonably raise the issue of CUE in that rating 
decision.  

The appellant's sole contention appears to be that the December 
2002 rating decision does not constitute a final and binding 
rating decision upon her original claim (February 13, 2002) since 
she allegedly failed to receive a copy or notice of this 
decision.  But, as the Court held in Saylock v. Derwinski, 3 Vet. 
App. 294, 395 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a presumption 
that Government officials 'have properly fulfilled their official 
duties.'"  For VA purposes, "notice" means written notice sent 
to a claimant at his or her most recent address of record.  
38 C.F.R. 3.1(q) (2009).  The presumption of administrative 
regularity does not diminish the claimant's responsibility to 
keep VA informed of changes of address.  If she does not do so, 
VA is not obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  There is nothing in 
the claims file, however, indicating that the December 2002 
rating decision was not mailed to her correct address of record.  

Absent contravening evidence to overturn the presumption, there 
is simply no legal basis for the Board to disregard the principle 
of administrative regularity.  Therefore, the December 2002 
denial of the apportionment claim was final and binding on the 
merits.  The Board must of necessity find that her original 
claim, filed on February 13, 2002, had already been denied by the 
RO's December 2002 decision.  

Moreover, the appellant has also more recently submitted a claim 
for apportionment, apparently dated and filed on May 2, 2002, but 
this was only first received on September 21, 2006.  It does not 
appear to have previously been of record.  Regardless, even if it 
was of record, this May 2002 claim would also have been subsumed 
by the December 2002 final denial of entitlement to apportionment 
of the Veteran's VA benefits on behalf of the Veteran's minor 
daughter.  The December 2002 rating decision constituted a final 
adjudication of all pending apportionment claims as of that time 
that had not been finally adjudicated.  See generally, Williams 
v. Peake, 521 F.3d 1348 (so cannot get an earlier effective date 
prior to the last final adjudication absent CUE).

The Board's review of the record shows no formal or informal 
communications by the appellant to the VA regarding a claim for 
apportionment between the final, December 2002, denial and the 
more recent, October 31, 2005, petition to reopen the claim for 
apportionment.  Therefore, the Board finds no petition to reopen 
the appellant's apportionment claim that is earlier than October 
31, 2005.

Following the final and binding December 2002 rating decision, 
the appellant's next communication concerning apportionment was 
received by VA on October 31, 2005.  As mentioned, on other than 
original claims, as here, the effective date is from the first 
day of the month following the month in which claim is received 
for apportionment of a Veteran's award.  See 38 CFR § 
3.400(e)(1).  
Thus, the apportionment is effective from the first day of the 
month following the month in which the claim was received, i.e. 
November 1, 2005, which is the current effective date assigned 
for the grant of apportionment benefits to the Veteran's 
daughter.  See 38 C.F.R. § 3.400(a), (e) (2009).  

Since the effective date in this case is governed by the date of 
receipt of the claim for the apportionment, there is no basis for 
awarding apportionment any earlier than the month following the 
date of claim for the apportionment.  See id.  To emphasize, the 
general rule for effective dates does not apply here (to an issue 
of apportionment), so there is simply no need to consider the 
date of entitlement to apportionment of VA benefits in 
determining the effective date.  See 38 C.F.R. § 3.400(e).  As 
such, the Board finds no legal basis to provide any effective 
date earlier than November 1, 2005.  

The Board is sympathetic to the appellant's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Since the appellant's claim 
fails because of absence of legal merit or lack of entitlement 
under the law, the claim must be denied.  Sabonis, 6 Vet. App. 
426.  


ORDER

An effective date earlier than November 1, 2005, for the grant of 
apportionment of the Veteran's VA benefits on behalf of his 
daughter is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


